Citation Nr: 1537149	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  14-31 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disability, including posttraumatic stress disorder.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia.

Although the Veteran claimed entitlement to service connection for posttraumatic stress disorder (PTSD), the evidence of record includes diagnoses of other psychiatric disabilities.  As such, the Board has re-captioned the claim to reflect the other diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).


REMAND

Initially, the RO developed the Veteran's claim using a Social Security number having a second digit of "2."  During the pendency of this appeal, the Veteran advised VA that his military records erroneously listed his Social Security number as having a "9" as the second digit, while all of the other digits were correct.  The Veteran also advised VA that he had initiated a process with the service department to amend his records to reflect his correct Social Security number.  Based on this, the Board finds that there is an indication that additional service treatment and/or personnel records may be available, but have not yet been associated with the claims file.  As such, the Board finds that a remand is required in order to for the RO to undertake additional efforts to obtain relevant evidence.

Accordingly, the case is remanded for the following action:

1.  The RO must attempt to obtain the Veteran service treatment and personnel records and associate any responsive records with his claim file.  In so doing, the RO must submit a request using the Veteran's correct Social Security number (i.e., the second digit is "2"), and using the Social Security number mistakenly used by the service department (i.e., the second digit is "9"), to ensure that all of the Veteran service treatment and personnel records have been obtained.  All attempts to secure this evidence must be documented in the claims file by the RO. 

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the RO must re-adjudicate the Veteran's claim as one of entitlement to service connection for a psychiatric disability, including, but not limited to, PTSD.  This re-adjudication must include all the relevant evidence of record, including the evidence submitted subsequent to the June 2014 statement of the case.  If any of the benefits sought on appeal remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

